Citation Nr: 0508834	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for status post right 
total knee replacement, claimed as secondary to bilateral 
flat feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for bilateral 
flat feet and status post right total knee replacement, 
claimed as secondary to bilateral flat feet.

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

The veteran's service medical records show that he had flat 
feet upon his entry into service in 1967.  Since the 
veteran's claim for his right knee is secondary to his claim 
for his flat feet, the Board finds that a remand is necessary 
to afford the veteran an additional VA examination to 
determine, first, whether his pre-existing flat feet disorder 
was permanently aggravated by active service and, if so, 
whether his right knee disorder is related to his flat feet.

In December 2002, the veteran was afforded a VA examination.  
However, the examiner was instructed to examine the veteran's 
left knee, not the right knee that is the subject of his 
claim.  Additionally, the VA examiner did not provide an 
opinion regarding the veteran's claim for service connection 
for flat feet.


In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to address the 
nature and etiology of the veteran's flat feet 
and status post total right knee replacement.  
The claims file should be made available to 
and reviewed by the VA physician, and the 
examiner should indicate that the veteran's 
claims file and medical records were reviewed.  
The physician should be asked to do the 
following:

a.  State whether it is at least as likely as 
not (at least a 50/50 probability) that the 
veteran's flat feet disability was aggravated 
(i.e. increased in severity) due to service.  
If so, state whether such increase was beyond 
the natural progress of the disability.

b.  If the examiner determines that the 
veteran's flat feet disorder was aggravated in 
service beyond its nature progress, the 
physician is asked to provide an opinion as to 
whether it is at least as likely as not that 
the veteran's status post right total knee 
replacement is related to his flat feet 
disorder which was aggravated by service.

2.  After the foregoing, the RO should review 
the veteran's claims.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the case 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


